Citation Nr: 0525549	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for arthritis of the hands.

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971 and from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

The veteran does not have arthritis of either hand or either 
hip.


CONCLUSIONS OF LAW

Arthritis of the hands was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Arthritis of the hips was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed a substantially complete application for 
service connection for arthritis of the hands and hips in 
December 2002.  In January 2003, prior to adjudicating the 
claims, the RO sent the veteran a letter providing the notice 
required by the VCAA.  Although this letter did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the identifying information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The record also reflects that the veteran's service medical 
records have been obtained, as have the post-service 
treatment records identified by the veteran.  In addition, 
the veteran has been afforded an appropriate VA examination.  
The veteran contends that the VA examination is inadequate, 
but following its review of the examination report, the Board 
has no reason to doubt its adequacy.  As explained below, 
there is no conflicting medical evidence of record.  The 
Board further notes that neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the RO has complied with 
the notice and duty to assist requirements of the VCAA and 
the implementing regulation and that any procedural errors in 
its development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of these 
claims.

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection may not be granted without medical 
evidence of a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran has been granted service connection for 
degenerative arthritis of the thoracic spine and the right 
knee, as well as service connection for degenerative disc 
disease of the cervical spine.  He contends that service 
connection is warranted for arthritis of his hands and hips 
because the service-connected arthritis has spread to these 
joints.  While the veteran may sincerely believe that he has 
arthritis in his hands and hips, as a lay person, he is not 
competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran was requested to identify or submit medical 
evidence of arthritis of his hands and hips but he has failed 
to do so.  The private medical records identified by the 
veteran and obtained by the RO do not show that he was found 
to have arthritis in any of these joints.  In addition, 
arthritis in any of these joints is not documented in the 
service medical records or any other medical evidence of 
record.  Moreover, in response to his claims, the veteran was 
afforded a VA examination of his hands and hips in March 
2003.  This examination included X-ray studies of his hands 
and hips.  No evidence of arthritis was found.  

In sum, there is no competent evidence of any of the 
disabilities for which service connection is sought.  
Consequently, the claims must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to these 
claims because the preponderance of the evidence is against 
the claims.




ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


